Citation Nr: 0614435	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  01-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This issue was previously remanded in August 2003, and 
again in March 2005.  


FINDING OF FACT

The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran was medically discharged from service and 
subsequently service connected for intrinsic renal 
disease, evaluated as 10 percent disabling.  The veteran's 
kidneys later began to fail, and he underwent a bilateral 
nephrectomy, splenectomy, and kidney transplant in 1970, 
receiving a kidney from his sister.  He was given a 30 
percent disability rating for his splenectomy, and his 
kidney disability was rated as 80 percent disabling from 
July 1970.  He was awarded an individual unemployability 
rating from July 1970 to July 1972 while recovering from 
his surgery and undergoing treatment to sustain life with 
his new kidney.  He was subsequently rated as 100 percent 
disabled for his chronic nephritis treated by bilateral 
nephrectomy and renal transplant with secondary 
hypertension, effective July 25, 1972.

The veteran was reexamined in October 1989 as a matter of 
routine to determine whether his disability had improved.  
The veteran reported that he tired easily, caught colds 
easily, and became stiff and sore when on his feet for too 
long.  The veteran also reported that he felt unable to 
continue working.  The examiner diagnosed status-post 
kidney transplant, noting that the transplanted kidney was 
functioning well, with normal BUN and creatinine.  Based 
on the medical findings and the fact that the veteran was 
employed, his kidney disability rating was reduced from 
100 percent to 30 percent disabling in a rating decision 
dated in December 1989.  

Of record is a brief note dated in June 1991 from J.D., 
M.D., a private physician.  Dr. D. noted that he had 
examined the veteran that day, and that he was complaining 
of chronic fatigue.  Dr. D. noted that the veteran had 
been on long-term medication since his kidney transplant 
done 20 years previously.  The doctor noted that it is 
reasonable to accept that because of 20 years of 
Prednisone and Imuran use he would suffer from chronic 
fatigue and that he should seek less than a forty-hour 
work week.  

The veteran was afforded a series of VA examinations in 
August 1991.  A special dermatological examination 
concluded that the medication the veteran was taking for 
his renal problems may well be the etiologic factor in 
causing lesions on the arms, scalp, and trunk.  The 
veteran was subsequently service connected for multiple 
hyperkeratotic skin lesions in a rating decision dated in 
September 1991.  

The veteran was also given a special nephrology 
examination in August 1991.  The examiner noted that since 
his kidney transplant, the veteran had continued to work 
as an engineer, and had been in generally good health.  
The veteran complained of his skin problems, but the 
examiner noted that he had no other complaints except for 
occasional chest pain.  The examiner noted that even these 
complaints had subsided, and that the veteran "really has 
no other complaints at the present time."  The examiner 
noted that the veteran's renal function was normal and had 
remained remarkably stable over the past 20 years.  The 
examiner concluded that, from the standpoint of his kidney 
disease, there was no reason why he could not continue to 
work.  

Another brief note from the veteran's private physician, 
Dr. J.D., dated in April 1997, noted that the veteran was 
on continuous immunosuppressant therapy and also had 
Waldenström's macroglobulinemia, and expressed an opinion 
that the veteran was totally disabled and should be 
qualified as such.  Dr. D. offered no further explanation, 
rationale, or clinical evidence in support of his two-
sentence statement.

The veteran was service connected for Waldenström's 
macroglobulinemia in a Board decision dated in February 
1997.  He is presently service connected for his kidney 
disability, rated at 30 percent disabling; splenectomy, 
rated at 30 percent disabling; and hyperkeratotic skin 
lesions and Waldenström's macroglobulinemia, both rated as 
non-compensably disabling.  The veteran's combined 
service-connected disability rating is 50 percent.  38 
C.F.R. § 4.25.

The record shows that the veteran retired from his job as 
a machinist in 1998 at the age of 62.  He avers that he 
was asked to retire because he had difficulty staying 
awake on the job.  Since retirement he has worked part 
time for his former employer, delivering products perhaps 
12 times to locations in the Great Lakes region.  

The veteran was again afforded a VA dermatological 
examination in January 2000.  The examiner concluded that 
his skin disorder should not preclude the veteran from 
being employable.  

Of record is an April 1998 oncologist's specialist 
opinion.  The author recounted the veteran's medical 
history leading to a diagnosis of Waldenström's 
macroglobulinemia, and summarized in considerable detail 
what is known of Waldenström's macroglobulinemia.  This 
author concluded that the veteran's Waldenström's 
macroglobulinemia remained stable and asymptomatic with 
essentially no change in status since diagnosis in 1991, 
and that there was no disability attributable to 
Waldenström's macroglobulinemia.  

A January 2000 oncologist's specialist opinion by another 
physician is also of record.  This opinion reviewed the 
literature available on Waldenström's macroglobulinemia, 
and concluded that there was insufficient data to support 
or refute a direct causal relationship between chronic 
immunosuppression and the subsequent development of 
Waldenström's macroglobulinemia.  The oncologist noted 
that the veteran's Waldenström's macroglobulinemia had 
been stable and indolent, with no drug therapy required.

A February 2000 genitourinary examination found that renal 
function with the veteran's transplanted kidney was 
adequate, that blood pressure was well controlled, and 
that neither of these would prevent employability.  

Of record is an October 2000 letter from E.T., Ph.D., 
Licensed Psychologist, who noted that she had reviewed the 
RO's May 2000 rating decision, and the medical records 
from the Milwaukee VAMC for the period January 1989 
through August 2000.  Dr. T. noted that, based on an 
interview with the veteran and her review of his records, 
she had determined that the main reason the veteran had 
stopped working was related to his beginning to feel 
fatigued and confused in 1997.  She also noted that the 
veteran's symptoms of fatigue, weakness, and mental 
confusion had been related to Waldenström's Syndrome.  She 
expressed her opinion that the veteran was not employable, 
and was also not a viable rehabilitation candidate.  She 
did not indicate that she had conducted any testing to 
support these conclusions.

The report of an April 2003 general medical examination 
noted the veteran's medical history, and recorded his 
complaint that he just was not able to keep up with the 
work due to increased fatigue and problems with his 
concentration.  After a comprehensive examination that was 
reported in detail, the examiner opined that the veteran 
was not unemployable.  In an August 2004 addendum, the 
examiner expanded his opinion that the veteran was not 
unemployable, saying that he was not unemployable due to 
his macroglobulinemia or his recurrent squamous and basal 
cell carcinomas.  It was further opined that, while the 
veteran may not be able to perform his prior occupation of 
working in a machine shop, a more sedentary and less 
physically demanding occupation would be possible with 
retraining for such an occupation.  

The Board determined that the veteran should be afforded a 
VA psychiatric examination because the veteran contended 
that mental confusion, as well as fatigue, was rendering 
him unemployable.  An examination was conducted in July 
2005.  The examiner reviewed the veteran's file and his 
history as provided by the veteran.  The veteran reported 
that he just got tired, and did not think clearly, 
rendering him "useless."  He reported his belief that he 
could no longer hold his pervious employment position, 
stating that he tried to work, but could not do his job 
because, when he got tired, he made mistakes, for example, 
in paperwork.  Near the end of his job he no longer worked 
in the shop due to his tendency to fall asleep.  He 
reported that his employer suggested that he retire, 
though he did several delivery jobs for the former 
employer after retirement.  

The examiner conducted and reported what he characterized 
as a relatively unremarkable mental status exam.  The 
veteran himself denied the presence of any psychological 
symptoms, and appeared to attribute his fatigue to the 
effects of his medical problems and subsequent treatment, 
including the use of steroid medications.  The examiner 
concluded that the veteran did not currently demonstrate 
evidence of a mental disorder, and, accordingly, there was 
no mental disorder or psychiatric condition that would 
limit the veteran's ability to be employed.  

Also of record are statements from Mr. T.W.  In a letter 
dated in March 1991, Mr. W. noted that he had been the 
veteran's supervisor from 1979 until 1983, at which time 
the veteran had resigned for (unspecified) health reasons.  
Mr. W. stated that, when he started his own company in 
1983, he hired the veteran on a salary basis under an 
employment agreement beginning in 1984.  That agreement 
included a flexible 32-hour work week, and specified that 
employment would terminate on the veteran's 55th birthday 
in 1990.  He performed various duties, including hiring 
and training workers in all phases of the company's 
production work; he helped design the company's first 
machines, and was the personnel manager.  When the agreed-
to retirement date neared, the veteran asked to be kept 
on.  In the end, Mr. W. said he kept the veteran on with a 
cut in pay for a short while, but that he had to be laid 
off because he was not able to earn his pay in a full-time 
job, and because he could not afford to keep the veteran 
full time.  Mr. W. also noted that he had known the 
veteran for 11 years, and that in the last year or two his 
strength and stamina had deteriorated drastically.  He 
concluded that he did not believe the veteran would be 
able to perform a full-time job.

Notwithstanding Mr. W.'s March 1991 statement, the veteran 
evidently continued to work for Mr. W., because, in 
December 2000, he provided another letter, indicating that 
the veteran had been asked to retire at age 62 because it 
was obvious that he could no longer function at the level 
required in his engineering position, and because he could 
not be used in the shop because his lack of ability to 
concentrate would have been a safety hazard.  (Mr. W. did 
not state the date on which the veteran retired, but the 
record elsewhere indicates that it was in 1998, and this 
comports with the stated age of 62 at the time.)

II.  Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2004).  Total 
ratings are authorized for any disability or combination 
of disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  The veteran is not 
currently rated as 100 percent disabled, and has not been 
so rated since the rating for his status-post kidney 
transplant was reduced to 30 percent in 1989 following the 
VA review examination that found his transplanted kidney 
was functioning well, and that he was gainfully employed.

When a veteran is not rated as 100 percent disabled for 
any disability or combination of disabilities, the law 
provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned.  However, for this assignment 
to be made certain criteria must be met.  The provisions 
of 38 C.F.R. § 4.16 allow for the award of a TDIU rating 
when a veteran is rated at 60 percent or more for a single 
service-connected disability, or rated at 70 percent for 
two or more service-connected disabilities with at least 
one disability rated at least at 40 percent, and the 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of the service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education and employment 
history, and loss of work-related functions due to pain.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  
Individual unemployability must be determined without 
regard to any non-service-connected disabilities.  TDIU 
may also be awarded on an "extraschedular" basis when an 
individual is unable to secure and follow a substantial 
gainful occupation by reason of service-connected 
disability regardless of the percentage ratings.  
38 C.F.R. § 4.16(b) (2005).

Here, the veteran's disability ratings for status-post 
kidney transplant for chronic nephritis, splenectomy, 
multiple hyperkeratotic skin lesions, and Waldenström's 
macroglobulinemia combine for a total rating of 50 
percent, which does not meet either of the minimum 
requirements for consideration under 38 C.F.R. § 4.16(a).  
See also 38 C.F.R. §§ 4.25.  Further, it has not been 
shown that he is unable to secure or follow a 
substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. § 4.16(b).  To 
be sure, there is persuasive evidence that the veteran may 
not be able to maintain full-time employment at his former 
job or in certain types of jobs, but that does not meet 
the regulation's requirement that it be shown that the 
veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

As for application of 38 C.F.R. § 4.16(b), the Board notes 
that the evidence does not show an exceptional or unusual 
disability picture as would render the veteran unable to 
secure and follow a substantially gainful occupation.  The 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities have resulted in 
hospitalization or other debilitation such that he could 
not follow gainful employment.  The Board acknowledges 
that the veteran spent considerable time in the hospital, 
especially in the period immediately after his kidney 
transplant.  However, after that initial period of 
recuperation in the early 1970s, he was able to secure and 
follow substantially gainful employment until his 
retirement in 1998, even while receiving VA 100 percent 
disability payments until they were reduced in the 1989 
rating decision.  Thus, there appears no basis for award 
of TDIU.  

The Board notes that various VA examinations given over 
the last several years, and discussed above, have 
determined that the veteran is not unemployable because of 
his service-connected disabilities.  Specifically, the 
January 2000 dermatological examination concluded that his 
skin disorder should not preclude the veteran from being 
employable.  The April 1998 oncologist's specialist 
opinion concluded that the veteran's Waldenström's 
macroglobulinemia remained stable and asymptomatic with 
essentially no change in status since diagnosis in 1991, 
and that there was no disability attributable to 
Waldenström's macroglobulinemia.  The January 2000 
oncologist's specialist opinion noted that the veteran's 
Waldenström's macroglobulinemia had been stable and 
indolent.  The February 2000 genitourinary examination 
found the veteran's transplanted kidney function was 
adequate, blood pressure was well controlled, and that 
neither of these would prevent employability.  

The report of an April 2003 general medical examination 
and its addendum opined that the veteran was not 
unemployable, concluding that, while the veteran may not 
be able to perform his prior occupation of working in a 
machine shop, a more sedentary and less physically 
demanding occupation would be possible with retraining for 
such an occupation.  The veteran's July 2005 psychiatric 
examination concluded that the veteran did not currently 
demonstrate evidence of any mental disorder, and, 
accordingly, there was no mental disorder or psychiatric 
condition that would limit his ability to be employed.

The veteran's own physician, Dr. J. D. opined in 1991 that 
it was reasonable to accept that, because of the 
immunosuppressant drugs he was taking, the veteran would 
suffer from chronic fatigue and that he should seek work 
less than a forty-hour week.  Dr. D. did not state that 
the veteran was unemployable, only that he should work 
less than full-time.  In his April 1997 note, Dr. D. noted 
that the veteran was on continuous immunosuppressant 
therapy and also had Waldenström's macroglobulinemia, and 
expressed an opinion that the veteran was totally disabled 
and should be qualified as such.  The Board finds Dr. D.'s 
April 1997 opinion that the veteran is "totally disabled" 
to be of less evidentiary weight than the VA examiners' 
opinions.  The VA examiners have reviewed the file, 
examined the veteran and provided a degree of specificity 
that Dr. D. did not.  Dr. D's April 1997 two-sentence 
statement offered no further explanation, rationale, or 
clinical evidence in support of the opinion that the 
veteran's being on continuous immunosuppressant therapy 
and that he also had Waldenström's macroglobulinemia 
caused him to be "totally disabled."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Further, Dr. D.'s 1997 
conclusion is refuted by later medical findings previously 
discussed, particularly those that clearly indicate that 
the Waldenström's macroglobulinemia was completely 
asymptomatic or indolent.

The Board has reviewed the October 2000 report of the 
veteran's psychologist, E.T., Ph.D., but finds her 
opinions that the veteran is unemployable and not a viable 
candidate for rehabilitation are not persuasive in light 
of the other evidence of record.  She noted that the 
veteran wanted to try to work longer, but he physically 
could not handle it.  The Board notes that Dr. T. reviewed 
a portion of the veteran's VA medical records, and the 
RO's May 2000 rating decision, and otherwise relied on the 
veteran's report that he was unable to work because of 
feeling fatigued and confused.  She did not indicate that 
she had conducted any testing to determine the veteran's 
capabilities or to determine if he is, in fact, 
unemployable and not, in fact, a candidate for 
rehabilitation.  She merely provided a conclusory 
statement that he was not.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993) (doctor's opinions based on history 
furnished by appellant and unsupported by clinical 
evidence were merely conclusions unsupported by any 
objective medical evidence).

Further, as with the opinion of Dr. D., the Board finds 
that the psychologist's October 2000 opinion is refuted by 
other medical evidence of record.  Two oncologist's 
opinions, authored by two different medical doctors in 
April 1998 and January 2000, reached the same conclusion:  
the veteran's Waldenström's macroglobulinemia was 
completely stable and asymptomatic.  Further, the report 
of the April 2003 general medical examination opined that, 
while the veteran might not be able to perform his prior 
occupation of working in a machine shop, a more sedentary 
and less physically demanding occupation would be possible 
with retraining for such an occupation.  As noted, 
psychologist T. did not provide any clinical data or 
rationale as to why she concluded that the veteran was not 
a candidate for rehabilitation.  In sum, the Board finds 
that the preponderance of the medical evidence of record 
is more persuasive that the psychologist's opinion.  

The veteran's former employer's statements have been 
considered.  Mr. W. initially stated that the veteran had 
been laid off because he was not able to earn his pay in a 
full-time job, and concluded that he did not believe the 
veteran would be able to perform a full-time job.  In Mr. 
W.'s second letter in December 2000, he noted that the 
veteran had been asked to retire at age 62 because it was 
obvious that he could no longer function at the level 
required in his engineering position, and because he could 
not be used in the shop because his lack of ability to 
concentrate would have been a safety hazard.  While Mr. W. 
noted that the veteran could not work full time, and that 
he had limitations in specific job positions, he did not 
provide any evidence as to unemployability.  In short, Mr. 
W.'s statements do not establish that the veteran is 
unemployable as contemplated by VA regulations.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for TDIU.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence dated 
in October 2002, and in follow-up notifications dated in 
August 2004 and June 2005.  (Although the notice required 
by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the 
VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy 
the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to a total 
disability rating based on individual unemployability due 
to service-connected disability, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had 
pertaining to his claim.  The RO also provided a statement 
of the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews, and the text 
of the relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for award of an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), 
that issue is not now before the Board.  Consequently, a 
remand is not necessary.

Regarding VA's duty to assist, the RO obtained the 
veteran's SMRs and VA and private medical records, and 
secured multiple examinations in order to ascertain the 
severity of his service-connected disabilities and their 
effect on his employability.  In an April 2003 
communication from the veteran, he informed the RO that he 
had no additional evidence to submit.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


